—Order, Supreme Court, Bronx County (Robert Seewald, J.), entered on or about September 17, 2002, and judgment, same court and Justice, entered October 15, 2002, which, inter alia, denied petitioner’s application for, inter alia, a new election with respect to the Democratic Party primary for the 32nd Senatorial District, Bronx County, and granted respondent Diaz’s motion to confirm the referees’ report, unanimously affirmed, without costs.
We find no basis for disturbing Supreme Court’s determination. Concur — Saxe, J.P., Buckley, Friedman and Gonzalez, JJ.